Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16857388, filed on April 24, 2020, has claims 1-20 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 15-18 are rejected under 35 USC 103(a) as being un-patentable over Malshe et al. (US 2019/0066802 A1) (hereinafter Melshe) in view of Miller et al. (US 10929226 B1) (hereinafter Miller).


As per claims 1, 8 and 15, Malshe discloses a memory [Fig. 4, item 430]; and a processing device, operatively coupled to the memory [processing circuitry 546, paragraph 25], to: receive data associated with storage media utilized by one or more storage systems [The memory control unit 430 can control memory operations of the memory device 400 according to one or more signals or instructions received on control lines 432, including, for example, one or more clock signals or control signals that indicate a desired operation (e.g., write, read, erase, etc.), or address signals (A0-AX) received on one or more address lines 416. One or more devices external to the memory device 400 can control the values of the control signals on the control lines 432, or the address signals on the address line 416., paragraph 53]; provide the data as an input to a machine learning model executed by the processing device, wherein the machine learning model identifies one or more deterministic characteristics of the storage media from the data [the IO operation monitoring 550 operates to track reads and writes to the memory array, and also to track accompanying read operations and write operations relevant to voltage level and calibration. Further, the IO operation monitoring 550 may identify characteristics of various blocks and block operations within the memory array 530, and identify blocks subjected to frequent read or erase operations, paragraph 75]. However Malshe does not disclose receive, from the machine learning model, the one or more deterministic characteristics associated with the storage media; and generate a data structure comprising the one or more deterministic characteristics for use in a telemetry process to qualify types of storage media. On the other hand Miller discloses receive, from the machine learning model, the one or more deterministic characteristics associated with the storage media [FIG. 4 also includes identifying (406), for storage media in the storage system (402), characteristics of the storage media (412a, 412b, 412c, 412n). The characteristics of the characteristics of the storage media (412a, 412b, 412c, 412n) can include, for example, a storage media type (e.g., what type of flash in being used), various failure characteristics of the storage media, col. 44, line 63]; and generate a data structure comprising the one or more deterministic characteristics for use in a telemetry process to qualify types of storage media [the cloud services provider 302 may be configured to provide access to data analytics applications to the storage system 306 and users of the storage system 306. Such data analytics applications may be configured, for example, to receive telemetry data phoned home by the storage system 306. Such telemetry data may describe various operating characteristics of the storage system 306, col. 26, line 62]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Malshe teachings of calibrating read voltages based on sampling a majority state of a drive can be accurately adjust threshold voltage so as to reduce error handling triggers associated with a host input output and a most frequently accessed portion of host data into Miller’s teaching of identifying characteristics of the storage media, for storage media in a storage system, where the storage system has data stored to utilize a first data protection scheme and identifying a second data protection scheme to use for the data, in dependence upon the characteristics for the storage media. 

As per claims 2 and 9, Miller discloses wherein the data comprises telemetry data associated with the storage media [telemetry data may describe various operating characteristics of the storage system, col. 26, line 67].

As per claims 3, 10 and 17, Malshe discloses receive performance parameters for a storage system comprising one or more types of storage media [The memory control unit 430 can control memory operations of the memory device, paragraph 53]; and generate, by the machine learning model, firmware for the one or more types of storage media based on the performance parameters and the one or more deterministic characteristics [The memory manager 125 can include, among other things, circuitry or firmware, such as a number of components or integrated circuits associated with various memory management functions, paragraph 29].

As per claims 4, 11and 18, Malshe discloses wherein the processing device is further to: provide the firmware for the one or more types of storage media to the storage system [the operations of the flowchart 700 may be implemented by a controller (e.g., controller 115, 540) of a storage device, through a combination of executed operations in software, firmware, or configured hardware, paragraph 95].


Allowable Subject Matter
Claims 5-7, 12-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowing claims 5-7, 12-14 and 19-20 is because the prior arts cited do not teach or disclose “wherein the processing device is further to: receive second data associated with a new type of storage media to be utilized by the one or more storage systems; 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
February 25, 2022
/NOOSHA ARJOMANDI/            Primary Examiner, Art Unit 2167